Citation Nr: 0102974	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to July 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The Board notes that the veteran initiated, but did not 
timely perfect, an appeal of a May 1998 rating decision, in 
which the RO granted the veteran service connection and 
assigned him a 30 percent evaluation for post-traumatic 
stress disorder (PTSD) and a 10 percent evaluation for 
diverticulitis; denied him service connection for chloracne, 
tinea pedis, a low back condition, urinary tract infections 
and a hiatal hernia; and denied the reopening of a claim for 
service connection for residuals of a concussion.  By letter 
dated August 1999, the RO informed the veteran that his right 
to appeal these issues expired prior to the RO's receipt of 
the veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) in July 1996.  To date, neither the veteran, nor his 
representative has disputed this matter.  

The Board also notes that the veteran has initiated an appeal 
of February 1999 and June 1999 rating decisions, in which the 
RO denied the veteran service connection for a loss of sense 
of smell and higher evaluations for cholecystectomy, 
diverticulitis, PTSD, a left renal calculus with 
pyelolithotomy, a nasal fracture and an appendectomy scar.  
In response, the RO issued a statement of the case in 
December 1999.  To date, the veteran has not perfected an 
appeal with regard to these issues.  Therefore, they are not 
now before the Board for appellate review.  


REMAND

The veteran claims that he is entitled to service connection 
for a lung disorder.  The Board finds that additional 
development by the RO is necessary before the Board 
adjudicates the veteran's claim. 

In June 1998, the RO denied the veteran's claim for service 
connection on the basis that it was not well grounded.  
During the pendency of this appeal, however, a bill was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 
5126).  To date, the RO has not yet considered the veteran's 
claim pursuant to, or undertaken any additional development 
required by, the Veterans Claims Assistance Act of 2000.  

The newly passed legislation provides that, in the case of a 
claim for disability compensation, the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  It also provides that the 
VA's duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

In this case, the medical evidence of record establishes 
that, in service in 1968, the veteran was treated for 
aspiration pneumonia.  It also establishes that the veteran 
has recently been treated for and/or diagnosed with chronic 
obstructive pulmonary disorder (COPD), respiratory 
infections, and possible atypical or walking pneumonia.  As 
the record stands, however, there is insufficient medical 
evidence to determine whether the veteran's current 
pulmonary/respiratory problems are related to the documented 
in-service pneumonia, or otherwise to his period of active 
service.   

Considering the medical evidence that is of record, the Board 
is persuaded that there is a reasonable possibility that the 
veteran could substantiate his claim by being afforded a VA 
examination for the purpose of determining the etiology of 
his claimed disorder.  While this claim is being remanded for 
such a purpose, the RO should contact the veteran and request 
him to identify any additional evidence that is outstanding 
and to submit any additional argument he wishes the RO to 
consider in connection with his appeal.

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for lung complaints 
and whose records have not yet been 
obtained.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records identified.

2.  When the requested development is 
completed, the RO should arrange for the 
veteran to undergo a VA examination by an 
appropriate specialist for the purpose of 
confirming whether the veteran has a 
pulmonary or respiratory disorder, and if 
so, whether it is related to the 
veteran's period of active service.  
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  After perusing the claims file, 
including the service medical records, 
and conducting a thorough examination, 
including all indicated tests, the 
examiner should indicate whether the 
veteran currently has a pulmonary and/or 
respiratory disorder.  For each disorder 
shown to exist, the examiner should then 
opine whether it is at least as likely as 
not that the disorder is related to the 
veteran's period of active service.  The 
examiner should support his opinion with 
written rationale.  

3.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

4.  Once all development is completed, 
the RO should readjudicate the veteran's 
claim.  If the RO denies the benefit 
sought, it should provide the veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence and argument in support of his claims; however, no 
action is required until he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



